ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_04_FR.txt. 241

OPINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN
[Traduction]

Désaccord partiel avec le paragraphe 125, point 1) — Selon l'arrêt de 1996,
la compétence de la Cour repose uniquement sur le paragraphe 1 de l'article X
du traité de 1955 — La principale conclusion de l'Iran était que les actes mili-
taires des Etats-Unis constituaient une violation de cet article — La Cour avait
pour mission de se prononcer sur la conclusion de l'Iran avant de décider, au
besoin, si les actes militaires étaient justifiés en vertu de l'alinéa d) du para-
graphe 1 de l’article XX du traité de 1955 — La Cour a conclu que les Etats-Unis
n'avaient pas violé le paragraphe 1 de l'article X du traité de 1955 — En consé-
quence, le différend était résolu et la Cour n'avait pas compétence pour exami-
ner la justification avancée par les Etats-Unis pour leur hypothétique violation
du paragraphe I de l’article X du traité de 1955.

1. J'ai voté pour le dispositif de l’arrêt, mais ce vote ne signifie pas que
je partage en tous points le raisonnement suivi par la Cour pour parvenir
à ses conclusions. En particulier, je suis en désaccord avec la première
phrase du paragraphe 125, point 1), de l’arrêt, selon laquelle la Cour:

« Dit que les actions menées par les Etats-Unis d'Amérique contre
les plates-formes pétrolières iraniennes le 19 octobre 1987 et le
18 avril 1988 ne sauraient être justifiées en tant que mesures néces-
saires à la protection des intérêts vitaux des Etats-Unis d'Amérique
sur le plan de la sécurité en vertu de l’alinéa d) du paragraphe | de
l’article XX du traité d’amitié, de commerce et de droits consulaires
de 1955 entre les Etats-Unis d'Amérique et l’Iran, tel qu’interprété a
la lumière du droit international relatif à l’emploi de la force.»

. Les raisons de mon désaccord sont les suivantes.
. La Cour, dans son arrêt du 12 décembre 1996, a décidé que:

WN

«elle [avait] compétence, sur la base du paragraphe 2 de l’article XXI
du traité de 1955, pour connaître des demandes formulées par la
République islamique d’Iran au titre du paragraphe 1 de l’article X
dudit traité» (Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), exception préliminaire, arrêt, C.I.J.
Recueil 1996 (II), p. 821, par. 55 2)).

4. Dans sa première conclusion, l’Iran prie la Cour, en rejetant toutes
prétentions et affirmations contraires, de dire et juger

«qu’en attaquant et en détruisant, le 19 octobre 1987 et le
18 avril 1988, les plates-formes pétrolières visées dans la requête de
l'Iran, les Etats-Unis ont manqué à leurs obligations vis-à-vis de

84
PLATES-FORMES PÉTROLIÈRES (OP. IND. PARRA-ARANGUREN) 242

l’Iran au regard du paragraphe 1 de l’article X du traité d'amitié, et
que les Etats-Unis portent la responsabilité de ces attaques».

5. Ainsi, l’objet du différend soumis a la Cour par la République isla-
mique d’Iran (ci-après «Iran») était de savoir si les actions militaires des
Etats-Unis d'Amérique (ci-après «Etats-Unis») constituaient un man-
quement de leurs obligations vis-à-vis de l’Iran au regard du para-
graphe 1 de l’article X du traité d’amitié, de commerce et de droits consu-
laires signé à Téhéran le 15 août 1955 (ci-après dénommé «traité
de 1955»), en vigueur entre les Parties. La Cour avait donc pour mission
de se prononcer sur la demande de l’Iran, autrement dit d’examiner et de
décider si les Etats-Unis avaient violé les obligations découlant pour eux
du paragraphe 1 de l’article X du traité de 1955. C’est seulement si la
Cour conclut que les Etats-Unis ont manqué à leurs obligations décou-
lant du paragraphe 1 de l’article X du traité de 1955 qu’elle a compétence
pour aborder l’examen des moyens de défense avancés par les Etats-Unis
pour justifier leurs actions militaires contre l'Iran, en particulier pour
déterminer si ces actions étaient justifiées au regard de l’alinéa d) du
paragraphe 1 de l’article XX de ce traité, lequel dispose:

«Le présent traité ne fera pas obstacle à l’application de mesures:

d) … nécessaires à l’exécution des obligations de l’une ou l’autre des
Hautes Parties contractantes relatives au maintien ou au réta-
blissement de la paix et de la sécurité internationales ou à la pro-
tection des intérêts vitaux de cette Haute Partie contractante sur
le plan de la sécurité.»

6. Cependant, aux termes du paragraphe 35 de l'arrêt:

«Pour faire droit à la demande de l’Iran, la Cour doit être convain-
cue a la fois que les actions des Etats-Unis dont se plaint l’Iran ont
porté atteinte a la liberté de commerce entre les territoires des Parties
garantie par le paragraphe 1 de l’article X, et que ces actions n’étaient
pas justifiées par la nécessité d’assurer la protection des intérêts
vitaux des Etats-Unis sur le plan de la sécurité, au sens de l’alinéa d)
du paragraphe 1 de l’article XX.»

7. Et, aux termes du paragraphe 37:

«En la présente espèce, la Cour est d’avis que des considérations
particulières incitent à examiner l’application de l’alinéa d) du para-
graphe 1 de l’article XX avant d’aborder le paragraphe 1 de lar-
ticle X.»

8. La première considération particulière qui incite à inverser l’ordre
des articles du traité de 1955 pour les examiner est expliquée comme suit
au paragraphe 37 de l'arrêt:

«Il est indéniable que le différend initial entre les Parties portait

85
PLATES-FORMES PÉTROLIÈRES (OP. IND. PARRA-ARANGUREN) 243

sur la licéité des actions menées par les Etats-Unis, à la lumière du
droit international relatif à l’emploi de la force. A l’époque, aucune
des deux Parties n’a mentionné le traité de 1955. Les Etats-Unis sou-
tenaient alors que leurs attaques contre les plates-formes pétrolières
étaient justifiées au titre de la légitime défense, en réponse à ce qu'ils
considéraient comme des agressions armées de l’Iran, raison pour
laquelle ils ont porté leurs actions a la connaissance du Conseil de
sécurité conformément à l’article 51 de la Charte des Nations Unies.
Devant la Cour, les Etats-Unis ont continué d’affirmer que l’exercice
du droit de légitime défense justifiait leurs actions; ils soutiennent
que, même si la Cour devait conclure que leurs actions n’entraient
pas dans le champ d’application de l’alinéa d) du paragraphe 1 de
l’article XX, elles n'étaient pas illicites, en tant qu’elles constituaient
des actes de légitime défense nécessaires et appropriés.»

9. Une seconde considération particulière est indiquée au para-
graphe 38 de l’arrêt, selon lequel:

«En outre, ainsi que les Etats-Unis eux-mêmes le reconnaissent
dans leur duplique, «[l]es aspects de la présente espèce touchant à la
légitime défense soulèvent des questions de la plus haute importance
pour l’ensemble des membres de la communauté internationale», et
les deux Parties conviennent que la présente affaire est loin d’être
sans incidences en matière d’emploi de la force, même si elles tirent
de ce constat des conclusions opposées. La Cour considère donc que,
dans la mesure où la compétence que lui confère le paragraphe 2 de
l’article XXI du traité de 1955 l’autorise à examiner ces questions et
à se prononcer sur celles-ci, elle doit le faire. »

10. Sans aucun doute, les questions relatives à l’emploi de la force et à
la légitime défense sont de la plus haute importance pour tous les
membres de la communauté internationale. Cependant, dans son arrêt
du 12 décembre 1996, la Cour a interprété l’alinéa d) du paragraphe 1 de
l’article XX du traité de 1955 «comme ouvrant seulement une défense au
fond», rappelant que

«La Cour, dans son arrêt du 27 juin 1986 en l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique), a adopté la seconde interprétation
pour l’application d’une clause identique figurant dans le traité
d’amitié, de commerce et de navigation conclu entre les Etats-Unis
et le Nicaragua le 21 janvier 1956 (C.ZJ. Recueil 1986, p. 116,
par. 222, et p. 136, par. 271). L’Iran soutient en l’espèce que la Cour
devrait donner la même interprétation au paragraphe 1 d) de l’ar-
ticle XX. Quant aux Etats-Unis, ils ont, dans le dernier état de leur
argumentation, déclaré qu’«aborder la question de l’interprétation
et de l’application du paragraphe | d) de l’article XX relevait de
examen au fond». La Cour ne voit aucune raison d’aboutir a des
conclusions différentes de celles auxquelles elle était parvenue en

86
PLATES-FORMES PÉTROLIÈRES (OP. IND. PARRA-ARANGUREN) 244

1986. Elle estime, par suite, que le paragraphe 1 d) de l’article XX ne
restreint pas sa compétence dans la présente affaire, mais offre seu-
lement aux Parties une défense au fond qu'il leur appartiendra, le cas
échéant, de faire valoir le moment venu.» (Plates-formes pétrolières
(République islamique d'Iran c. Etats-Unis d’ Amérique), exception
préliminaire, arrêt, C.I.J. Recueil 1996 (IT), p. 811, par. 20.)

11. La Cour était alors parfaitement consciente des deux considéra-
tions particulières mentionnées plus haut. Et pourtant, dans son arrêt du
12 décembre 1996, elle a interprété l’alinéa d) du paragraphe 1 de l’ar-
ticle XX du traité de 1955 comme «offrant seulement une défense au
fond» et elle a conclu qu’il «[offrait] seulement aux Parties une défense
au fond qu’il leur [appartiendrait], le cas échéant, de faire valoir le
moment venu».

12. Même si elle n’en fait pas une considération particulière l’incitant à
inverser l’ordre des articles du traité de 1955, la Cour, au paragraphe 36
de son arrêt, rappelle néanmoins que les Etats-Unis suggèrent qu’elle
peut:

«rejeter la demande de I’Iran soit au motif que les actions menées
par les Etats-Unis n’ont pas entraîné une violation du paragraphe 1
de l’article X, soit au motif que ces actions étaient des mesures néces-
saires à la protection des intérêts vitaux des Etats-Unis sur le plan de
la sécurité, et donc qu’elles étaient autorisées par l’alinéa d) du para-
graphe 1 de l’article XX. Sur cette base, les Etats-Unis estiment que
l’ordre dans lequel les questions seront abordées relève de la discré-
tion de la Cour.»

13. Une suggestion faite à posteriori par l’une des parties à une ins-
tance — même s’il s’agit des Etats-Unis — ne justifie pas que la Cour
modifie une décision qu’elle a précédemment adoptée, et cela d’autant
moins que les Etats-Unis ont nié avec force que leurs actions militaires
aient constitué une violation du paragraphe 1 de l’article X du traité
de 1955, sur lequel est fondée la demande de l’Iran à la Cour. C’est pour-
quoi, à mon avis, la Cour aurait dû considérer l’alinéa d) du para-
graphe 1 de l’article XX comme un moyen de défense à n’examiner que
dans le cas où elle aurait préalablement établi que les Etats-Unis avaient
violé le paragraphe 1 de l’article X du traité de 1955.

14. Pour les raisons expliquées ci-dessus, il n’y avait pas de «considé-
rations particulières [incitant] à examiner l’application de l’alinéa d) du
paragraphe 1 de l’article XX avant d’aborder le paragraphe 1 de l’ar-
ticle X». Il y avait même des considérations puissantes en sens contraire.
Dans la deuxième phrase du paragraphe 125, point 1), de l’arrêt, la Cour
dit ne pas pouvoir «accueillir la conclusion de la République islamique
d’Iran selon laquelle ces actions [militaires] constituent une violation par
les Etats-Unis d'Amérique des obligations que leur impose le para-
graphe 1 de l’article X dudit traité, relatives à la liberté de commerce entre
les territoires des parties». Inutile d’aller plus loin. En conséquence, à mon

87
PLATES-FORMES PÉTROLIÈRES (OP. IND. PARRA-ARANGUREN) 245
avis, la Cour n’avait pas compétence pour examiner les moyens de
défense tirés par les Etats-Unis de l’alinéa d) du paragraphe 1 de l’ar-

ticle XX pour justifier leur hypothétique violation du paragraphe 1 de
Particle X du traité de 1955.

(Signé) Gonzalo PARRA-ARANGUREN.

88
